13-3350-cv
    Sheafe-Carter v. Donahoe


                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 1st day of October, two thousand fourteen.

    PRESENT: REENA RAGGI,
                     PETER W. HALL,
                     GERARD E. LYNCH,
                             Circuit Judges.
    ------------------------------------------------------------------
    Ingrid Sheafe-Carter,

                               Plaintiff-Appellant,

                      v.                                                  No. 13-3350-cv

    Patrick Donahoe, Postmaster General,

                             Defendant-Appellee.*
    ------------------------------------------------------------------
    APPEARING FOR APPELLANT:                          INGRID SHEAFE-CARTER, pro se, Columbia,
                                                      South Carolina.

    APPEARING FOR APPELLEES:                          SETH D. EICHENHOLTZ (Varuni Nelson,
                                                      Assistant United States Attorney, on the brief),
                                                      Assistant United States Attorney, for Loretta E.
                                                      Lynch, United States Attorney for the Eastern
                                                      District of New York, Brooklyn, New York.

     *
         The Clerk of Court is directed to amend the official caption as shown above.
          Appeal from a judgment of the United States District Court for the Eastern District

of New York (John Gleeson, Judge).

          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court entered on August 16, 2013, is

AFFIRMED.

          Plaintiff Ingrid Sheafe-Carter, proceeding pro se, appeals from the district court’s

grant of summary judgment in favor of defendant. We assume familiarity with the facts and

underlying proceedings, which we reference only as necessary to explain our decision to

affirm.

          We review orders granting summary judgment de novo to determine whether, as the

movant contends, there was no genuine issue as to any material fact such that the movant

was entitled to judgment as a matter of law. See Miller v. Wolpoff & Abramson, LLP, 321
F.3d 292, 300 (2d Cir. 2003). We “resolve all ambiguities and draw all permissible factual

inferences in favor of the party against whom summary judgment is sought.” Lederman v.

N.Y. City Dep’t of Parks & Recreation, 731 F.3d 199, 202 (2d Cir. 2013) (alterations

omitted). Summary judgment is appropriate “[w]here the record taken as a whole could not

lead a rational trier of fact to find for the non-moving party.” Matsushita Elec. Indus. Co.

v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

          Here, an independent review of the record and relevant case law reveals that the

district court properly granted summary judgment. We affirm for substantially the same

reasons stated by the district court in its thorough August 16, 2013 order. Sheafe-Carter

                                               2
failed to carry her prima facie burden to demonstrate either that she was capable of

performing the essential functions of a mail caser, a job that required above-the-head lifting,

or that she could do so with a reasonable accommodation. As this court has ruled, “[a]

reasonable accommodation can never involve the elimination of an essential function of a

job.” Shannon v. N.Y. City Transit Auth., 332 F.3d 95, 100 (2d Cir. 2003).

       We have considered Sheafe-Carter’s remaining arguments and conclude that they

are without merit. Accordingly, we AFFIRM the judgment of the district court.

                                            FOR THE COURT:
                                            Catherine O’Hagan Wolfe, Clerk of Court




                                              3